Citation Nr: 9920403	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  96-15 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to service connection for left carpal tunnel 
syndrome as secondary to residuals of a gunshot wound of 
the left elbow.

2. Entitlement to an increased disability evaluation for 
residuals of a gunshot wound of the left elbow, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The veteran apparently had active military service from 
September 1942 to November 1945.  This matter comes to the 
Board of Veterans' Appeals (Board) on appeal from a January 
1996 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska.  In April 
1997, the veteran was afforded a hearing before the 
undersigned Board member and, in July 1997, the Board 
remanded his claims to the RO for further evidentiary 
development.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. Left carpal tunnel syndrome is not shown to be 
etiologically related to the service-connected residuals 
of a left elbow gunshot wound. 

3. The veteran's residuals of a gunshot wound of the left 
elbow are moderate in severity.


CONCLUSIONS OF LAW

1. Left carpal tunnel syndrome was not proximately due to or 
the result of service-connected disease or injury.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.310 (1998).
2. The schedular criteria for a disability evaluation in 
excess of 10 percent for residuals of a gunshot wound of 
the left elbow have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.41, 
4.45, 4.56, 4.59, 4.73, Diagnostic Code 5305 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for left carpal 
tunnel syndrome as secondary to residuals of a gunshot wound 
of the left elbow.  The veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, he has 
presented a claim that is plausible. 

Further, the veteran's claim for an increased evaluation for 
residuals of a gunshot wound of the left elbow is also 
plausible and capable of substantiation and, thus, well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); see 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (a claim of 
entitlement to an increased evaluation of a service-connected 
disability generally is a well-grounded claim).  When a 
veteran submits a well-grounded claim, VA must assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all relevant evidence 
has been obtained regarding the veteran's claims, and that no 
further assistance to the veteran with respect to his claims 
is required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of his service-connected 
residuals of a gunshot wound of the left elbow, and has found 
nothing in the historical record that would lead to a 
conclusion that the current evidence of record is inadequate 
for rating purposes.  In addition, it is the judgment of the 
Board that this case presents no evidentiary considerations 
that would warrant an exposition of the remote clinical 
histories and findings pertaining to the disability at issue.

I. Factual Background

Service medical records reveal that in May 1945 the veteran 
sustained a shell fragment wound of the left elbow that was 
noted on his November 1945 discharge examination report.  In 
a January 1946 rating action, the RO granted service 
connection for residuals of a gunshot wound, Muscle Group V, 
flexors of the left elbow, with moderate muscle injury, and 
assigned a 10 percent disability evaluation.

Post service, VA and private medical records, statements and 
reports, dated from 1948 to 1998, are associated with the 
claims file.  They indicate that when VA examined the veteran 
in May 1948, he said his elbow had not improved a great deal 
since last examined.  The veteran's left elbow was noted to 
have a foreign body in the left arm that caused pain when he 
bowled and he described shooting pain in his elbow, forearm 
and side of hand and occasionally in cold weather.  
Examination findings revealed that the veteran was well 
muscled with normal forearms and hands and normal hand, wrist 
and elbow motion.  A slightly tender scar, one-quarter inch 
in diameter, was observed.  X-ray of the veteran's left arm 
revealed a metallic foreign body in the soft tissues, lying 
alongside of the humerus on the inner side, just above the 
elbow joint.  The foreign body was a bit larger than a grain 
of wheat and approximately one half inch from the bone.

VA examined the veteran again in March 1951 and diagnosed 
tuberculosis.  Findings were not referable to a left hand or 
elbow disorder.

Private outpatient records, dated from 1995 to 1997, indicate 
that in August 1995, Russell E. Beran, M.D., saw the veteran 
for complaints of some weakness and discomfort in his left 
forearm.  Examination revealed a small traumatic scar behind 
the left elbow.  The veteran complained of left hand and 
forearm weakness.  It was noted that when attempting to test 
that forearm, as compared to the right, the veteran 
voluntarily eased off on his strength of the left hand.  X-
rays of the left elbow were normal.  A metallic fragment was 
seen in the soft tissues at the medial aspect of the distal 
humerus that was consistent with prior trauma.

In an August 1995 statement, Dr. Beran said he examined the 
veteran's left elbow that month and the veteran gave a 
history of shrapnel in the upper aspect of the left elbow 
that caused persistent weakness.  On examination, Dr. Beran 
found some left forearm and wrist weakness, with weakness in 
the grip of the left hand and the doctor said x-rays showed a 
small metallic fragment in the soft tissues at the medial 
aspect of the distal humerus.

The RO received the veteran's claim for an increased rating 
and for service connection for left carpal tunnel syndrome 
secondary to his service-connected residuals of a gunshot 
wound in September 1995.

In October 1995, the veteran, who was 72 years old, underwent 
VA musculoskeletal examination.  The examination report noted 
his May 1945 gunshot wound of the left elbow with metallic 
foreign body, muscle Group V damage, that was moderate.  The 
veteran complained of decreased strength, especially in his 
left hand, that had worsened in the last three or four years, 
and especially recently.  He had pain of the medial elbow 
epicondyle and distal medial posterior arm at the elbow 
(around the entry site of the gunshot wound and up into the 
upper arm).  The veteran was left-handed.  There was no 
shoulder or cervical associated weaknesses.  

On examination, the left arm and forearm were approximately 
one centimeter (cm) larger than the right.  Muscle Group V on 
the left was penetrated.  There was moderate to moderately 
severe tenderness of the left medial epicondyle, notch area 
and into the distal medial posterior upper arm muscles.  A 
well-healed scar, approximately 7 millimeters (mm) was noted 
on the left elbow.  No tendon damage was noted.  There was 
full range of elbow motion.  Strength was 4+/5 radial and 
palmar grip on the left, 4+/5 wrist dorsiflexion and biceps 
flexion strength on the left arm with 5+/5 left arm, forearm, 
wrist and hand extension strength present.  Pain was evident 
by facial grimacing on strength and range of motion testing.  
The left arm jumped involuntarily due to the pain in reaching 
full extension and supination and pronation.  There was no 
evidence of muscle hernia.  X-ray of the veteran's left elbow 
showed a normal left elbow joint, except for a metallic 
foreign body in the soft tissue near the shaft of the 
humerus.  Reports of electromyography (EMG) and nerve 
conduction studies reflected evidence of a mild bilateral 
median (sensory) neuropathy across both wrist areas, 
consistent with bilateral carpal tunnel syndrome.  The EMG 
sampling of the left upper extremity and shoulder muscles was 
within normal limits.  Diagnoses were gunshot wound of the 
left elbow with metallic foreign body, muscle Group V damage, 
moderate and bilateral carpal tunnel syndrome, mild.  The 
left carpal tunnel syndrome was more symptomatic, secondary 
to the previous diagnosis.

The veteran underwent VA neurologic examination in December 
1995 and said that for the past seven or eight months he had 
lost strength in his left arm, with nonspecific pain and 
tingling that involved the fingers of his left hand.  He said 
some days he was unable to pick things up and denied shoulder 
or cervical pain.  He worked as an optical equipment 
repairman.  Motor examination revealed giveaway tendency in 
all muscle groups in the left upper extremity with no 
associated pain.  The VA examiner said test results were 
consistent with mild bilateral carpal tunnel syndrome that 
was asymptomatic at the time.  There was no residual evidence 
of focal weakness or electromyographic evidence of previous 
injury from the 1945 gunshot wound.  However, there was 
evidence of a metallic foreign body in the soft tissue around 
the left elbow joint.  The VA examiner opined that the 
veteran's carpal tunnel was related to his occupation as an 
optical repairman with repetitive mechanical movement at the 
wrist.  

At an October 1996 personal hearing at the RO and at his 
April 1997 Travel Board hearing, the veteran testified that 
he was left-handed and experienced diminished left arm 
strength, with trembling muscles and twitching.  He was 
unable to lift his tools and said he had to hire others to 
help him due to his arm weakness.  The veteran described 
left-hand numbness and said he had to give up golf and 
bowling.  He stated that a doctor took a x-ray of his elbow 
and said the metallic piece had moved into the muscle tissue.  
According to the veteran, weather changes affected his left 
hand and his handwriting had deteriorated such that he rarely 
signed checks.  He described pain, between the elbow and 
shoulder, with extreme tiredness or when he worked very hard.

A February 1997 private outpatient medical record indicates 
that the veteran was seen for a general physical examination.  
He was noted to experience very good health and had no 
complaints.  His extremities had good strength and tone and 
he was neurologically intact.

Pursuant to the Board's July 1997 remand, the veteran 
underwent VA orthopedic examination in October 1997 and was 
noted to still work as an optical equipment repairman.  He 
complained of pain and sensitivity of his left elbow and 
forearm, as well as weakness in his left hand.  The left 
upper extremity weakness had made the veteran's fine work 
with optical equipment repair increasingly difficult.  He was 
no longer able to lift any heavy equipment and was only able 
to do fine work on optical equipment.  The veteran described 
his disability as a slow, progressively stable decrease in 
functionability.  

Examination of the elbow revealed that the veteran lacked 
approximately 5 degrees of extension and was able to flex to 
135 that left elbow.  There was no laxity with varus or 
valgus stressing.  He had full and symmetric pronation and 
supination when compared to the right side.  The veteran had 
a very small scar on the posterior portion of his olecranon 
and a soft spot in the tissues there consistent with an entry 
site of the shrapnel.  He had a positive Tinel's over his 
left ulnar nerve at the cubital tunnel.  With flexion and 
extension, there was no subluxating ulnar nerve.  Testing 
revealed flexion and extension of the motor of his elbow at 
5/5 and symmetric with the right side.  He had a negative 
Tinel's of his median nerve at the wrist as well as 
proximately.  There was a negative Phalen's test.  There was 
some symmetric thinning of the thenar musculature of both 
hands.  His left was a weaker grip than the right in the fact 
that it was easy to break his grip on the left.  Testing of 
the anterior osseus nerve, specifically the flexor pollicis 
longus and the profundus to the index finger were weak when 
compared to the right side.  The right side was 5/5 and the 
left side was 4/5.  Testing of the veteran's intrinsic 
musculature revealed weakness over the ulnarly enervated 
intrinsic musculature when compared to the right side.  The 
veteran was able to actively extend all digits and fingers as 
well as his wrist and testing of that was 5/5 and symmetric 
with the right side.  Sensation to light touch and two-point 
discrimination was intact in the radial-medial and ulnar 
nerve distribution.  X-rays of the veteran's left elbow 
showed no abnormalities, aside from the retained foreign body 
previously noted.  The impression was that the veteran had a 
probable retained shrapnel fragment on the medial side of his 
left humerus sustained in service.   His history was 
consistent with a soft tissue injury with a probable 
irritation of the neurapraxia that could easily involve both 
the ulnar nerve and the median nerve based on the current 
location of the fragment.   The VA examiner commented that, 
in light of the slow, progressive nature of the veteran's 
problem, it was difficult to ascertain if it was related to 
his service injury or his occupation.  However, given the 
location of the metallic fragment in his left upper 
extremity, it certainly could be that it was slowly becoming 
increasingly irritating to the median nerve that ran on the 
medial border of the humerus and cause injury and irritation 
to the ulnar nerve.  The VA examiner said the veteran's 
examination was inconsistent with classic findings of carpal 
tunnel syndrome at the wrist, but was more of a global ulnar 
and median nerve weakness and loss of function.  An EMG study 
was recommended.  X-rays of the veteran's left elbow were 
normal and showed a small bullet fragment.  

A VA neurological examination report, dated November 1997, 
reflects the veteran's complaints of progressive loss of fine 
motor skills in the left hand.  He described tingling in his 
left elbow to his left hand when cold air hit his arm.  The 
VA examiner found mild weakness of the left upper extremity 
with a question of a functional component, along with a small 
area of decreased pin prick sensation over the dorsum of the 
left hand on the ulnar side. 

In November 1997 Addendum, the VA neurologist said nerve 
conduction studies showed mild distal latency prolongation of 
the left median motor nerve with normal conduction velocity 
and absent medial and ulnar sensory responses, bilaterally.  
An EMG study was interpreted as abnormal and indicative of a 
sensory peripheral neuropathy, superimposed moderate left 
carpal tunnel syndrome, superimposed right ulnar neuropathy 
and chronic neurogenic changes in the triceps muscle that may 
be related to the shrapnel injury in the veteran's left arm.  
The neurologist found no other indications that the other 
injuries related to the EMG findings were related to the 
veteran's shrapnel injury.

According to an August 1998 VA musculoskeletal examination 
report, the veteran reported increased weakness and loss of 
dexterity of his left upper extremity over the last few 
years.  He described numbness over the dorsum of his hand and 
to the ulnar aspect of the hand with a kind of a fine tremor.  
Findings on examination revealed some weakness of muscle 
intrinsics of the veteran's left hand with finger abduction 
and adduction of 4/5.  Grip strength was decreased in his 
left upper extremity at 4/5 compared to the right.  The 
veteran had subjective loss of sensation over the dorsal 
aspect of the hand clear to the ulnar border of the hand with 
tenderness to the Tinel sign over the subital tunnel of the 
left elbow.  The VA examiner said the balance of the 
examination was essentially the same as noted in the October 
1997 VA orthopedic examination report.  Further, the doctor 
opined that the veteran had progressive peripheral neuropathy 
of his left upper extremity.  In the VA examiner's opinion, 
the veteran had carpal tunnel syndrome, of fairly newer 
onset, that was not related to the gunshot wound.  However, 
the veteran's triceps muscle function, as well as his ulnar 
nerve function were abnormal and, in the VA physician's 
opinion, these were connected to his shrapnel injury.

In a January 1999 rating decision, the RO granted service 
connection for ulnar nerve injury with weakness and numbness, 
left forearm and hand (major), as related to the veteran's 
service-connected gunshot wound of the left elbow.  A 30 
percent disability evaluation was assigned. 

II.  Analysis

A.  Service Connection for Left Carpal Tunnel Syndrome as 
Secondary to Residuals of a Gunshot Wound of the Left 
Elbow

According to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  Even if there is no record of 
organic disease of the nervous system in service, its 
incurrence in service will be presumed if it was manifest to 
a compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1998).  While the disease 
need not be diagnosed within the presumptive period, it must 
be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the 
required degree.  Id.

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In addition, when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The veteran has contended that service connection should be 
granted for left carpal tunnel syndrome as secondary to his 
service-connected residuals of a gunshot wound of the left 
elbow.  Recent VA medical examinations have diagnosed sensory 
axonal peripheral neuropathy with carpal tunnel syndrome.  
However, in August 1998, a VA examiner opined that the 
veteran's carpal tunnel syndrome was unrelated to the 
service-connected gunshot wound of the left elbow and was, in 
fact, of a more recent onset.  Moreover, other VA examiners 
have attributed the veteran's carpal tunnel syndrome to his 
occupation as an optical equipment repairman.  Additionally, 
the Board notes that in 1998 the VA examiner said that the 
veteran's abnormal ulnar nerve and triceps function were 
caused by the service-connected gunshot wound disability and, 
in January 1999, the RO assigned a separate and compensable 
disability evaluation.  Accordingly, as it has not been shown 
that the veteran's left carpal tunnel syndrome is related to 
the service-connected residuals of a gunshot wound of the 
left elbow service, service connection for left carpal tunnel 
syndrome must be denied.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. §§ 3.303, 3.310.  The evidence is not so evenly 
balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.

B.  Increased Rating for Residuals of a Gunshot Wound of the 
Left Elbow

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1996).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

A 10 percent evaluation for residuals of a gunshot wound of 
the left elbow has been in effect since 1946 pursuant to 
Diagnostic Code 5305.  During the pendency of this appeal, VA 
issued revised regulations amending the section of the Rating 
Schedule dealing with the evaluation of muscle disabilities.  
See 62 Fed. Reg. 30,235 (1997) (codified at 38 C.F.R. 
§ 4.73).

In the present case, the Board notes that the RO evaluated 
the veteran's claim under the old regulations in making its 
rating decision dated January 1996.  The March 1996 statement 
of the case referred to the regulations then in effect.  In 
January 1999, the RO issued a supplement statement of the 
case that evaluated the veteran's claim using the new 
regulations.  The veteran was afforded an opportunity to 
comment on the RO's action.  No comments or objections were 
received.  Accordingly, there is no prejudice to the veteran 
under Bernard v. Brown, 4 Vet. App. 384 (1993).

Moreover, under both the old and new criteria set forth under 
Diagnostic Code 5305, a 10 percent evaluation is for 
assignment where the residual damage to the muscles of the 
shoulder girdle and arm, Muscle Group V, is moderate.  
38 C.F.R. § 4.73, Diagnostic Code 5305.  Where the residual 
damage is moderately severe, either a 20 or 30 percent 
disability evaluation is for assignment.  Id.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  Moderate 
disability of muscles results from through and through or 
deep penetrating wound of short track from a single bullet, 
small shell or shrapnel fragment, without explosive effect of 
high velocity missile, residuals of debridement, or prolonged 
infection.  The record should include evidence of lowered 
threshold of fatigue after average use affecting the 
particular functions controlled by the injured muscles.  
Objective findings should include entrance and (if present) 
exit scars, small or linear, indicating short track of 
missile through muscle tissue with some loss of deep fascia 
or muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56 (1998).

Moderately severe disability of muscles results from through 
and through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  The record should include evidence 
of hospitalization for a prolonged period for treatment of 
the wound.  Objective findings should include a record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability and, if present, evidence of inability to keep up 
with work requirements.  Objective findings should include 
entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups with indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.  Id.

The U.S. Court of Appeals for Veterans Claims (known as the 
U.S. Court of Veterans Appeals prior to March 1, 1999) has 
held that where the law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply, unless Congress 
provided otherwise.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  However, the criteria set forth under 
Diagnostic Code 5305 have not changed.

While the veteran sustained a gunshot wound of the left elbow 
in May 1945 in service, after initial treatment of the wound, 
there was no indication that he received further treatment.  
By May 1948, when examined by VA, he was found to be well 
muscled, with both arms, forearms and hands the same and 
normal, with normal hands, elbows and wrists.  A small tender 
scar was noted and x-ray showed a retained foreign body in 
the arm.  Since the veteran's wound was clearly through and 
through, the muscle injury must be considered to be at least 
moderate under the above-cited criteria.  There is no 
evidence that the initial wound resulted in prolonged 
infection, sloughing of soft parts, internal scarring or 
hospitalization for a prolonged period for treatment of the 
wound.  Although the veteran recently complained of left 
elbow and forearm pain and sensitivity, x-ray of his elbow 
was normal and, in October 1997, a VA examiner found no overt 
degenerative changes in the elbow joint.  While a VA 
physician in November 1997 found chronic neurogenic changes 
in the triceps muscle that may be related to the shrapnel 
injury and, in August 1998, the VA examiner concluded that 
the veteran's triceps muscle function and ulnar nerve 
function were both abnormal and connected to the veteran's 
gunshot wound injury, as previously noted, the RO granted 
service connection for the ulnar nerve and triceps 
abnormalities and assigned a separate and distinct disability 
evaluation of 30 percent under 38 C.F.R. § 4.124a, Diagnostic 
Code 8516 (1998).  Accordingly, after reviewing the history 
of the veteran's residuals of a gunshot wound of the left 
elbow, Muscle Group V, as well as the current symptoms as 
reported by the veteran and the findings made on several 
examinations, the Board concludes that the residuals are no 
more than moderate in severity.  Thus, a 10 percent 
evaluation, the current evaluation assigned, is appropriate.  
As the residuals are not commensurate with moderately severe 
disability of muscles, criteria for a 20 percent evaluation, 
the next higher evaluation under Diagnostic Code 5305, have 
not been met or approximated.  38 U.S.C.A. §§ 1155; 38 C.F.R. 
§ 4.1, 4.2, 4.7, 4.40, 4.41, 4.42, 4.45, 4.56, 4.59, 4.73, 
Diagnostic Code 5305.  

However, where functional loss is alleged due to pain on 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must 
also be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-
208 (1995).  While the provisions of 38 C.F.R. § 4.40 do not 
require separate ratings based on pain, the Board is 
obligated to give reasons and bases pertaining to that 
regulation. Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

A rating in excess of 10 percent under Diagnostic Code 5305 
is not warranted under the holding of the U.S. Court of 
Appeals for Veterans Claims (known as the U.S. Court of 
Veterans Appeals prior to March 1, 1999) in DeLuca because on 
examination by VA in October 1997, although there was 
subjective evidence of pain and sensitivity of the left elbow 
with left hand weakness and in August 1998, he complained of 
weakness and loss of dexterity with numbness over the dorsum 
of the hand, and had tenderness to the Tinel sign over the 
cubital tunnel of the left elbow, the triceps muscle and 
ulnar nerve function were found to be abnormal, a separate 
rating was assigned by the RO in January 1999.  Further, as 
previously stated, the veteran's carpal tunnel syndrome was 
attributed to by occupational circumstances.  As the 
veteran's pain from ulnar nerve and triceps muscle 
abnormality was assigned a separate rating, and the left 
carpal tunnel syndrome was considered to be unrelated to the 
service-connected disability, a higher evaluation is not 
justified.  While the veteran subjectively complained of 
discomfort with movement, the pathology and objective 
observations of his behavior during the course of the most 
recent VA examination do not satisfy the requirements for a 
higher evaluation.  After careful consideration of the 
evidence of record, the Board is of the opinion that the 
presently assigned evaluation appropriately reflects the 
current degree of functional impairment objectively 
demonstrated, due to the service-connected residuals of the 
gunshot wound to the left elbow.  The evidence is not so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107(b).


ORDER

Service connection for left carpal tunnel syndrome, as 
secondary to service-connected residuals of a gunshot wound 
to the left elbow is denied.

An increased evaluation for residuals of a gunshot wound to 
the left elbow is denied.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

